Citation Nr: 0948808	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from a May 2004 
nerve block at a VA medical facility. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to 
March 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision in which the RO, inter 
alia, denied compensation benefits, pursuant to 38 U.S.C.A. § 
1151, for additional disability resulting from a May 2004 
nerve block at a VA medical facility.  The Veteran filed a 
notice of disagreement (NOD) in May 2007, and the RO issued a 
statement of the case (SOC) in February 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2008.

In October 2009, the Veteran testified during a video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment or examination 
furnished under any law administered by VA, and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the surgical 
treatment; or (B) an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

The medical evidence reflects that the Veteran was bit by a 
dog in August 2003, which resulted in chronic groin pain.  In 
May 2004, he underwent an ilioinguinal and hypogastric nerve 
block at the VA medical facility.  At that time, there were 
no reported complications.

During the October 2009 hearing, the Veteran testified that, 
later that night, after the nerve block, he began feeling 
drooping on the right side of his face, weakness in his right 
leg, and a burning sensation in his left leg.  He said that 
he went back to VA and a magnetic resonance imaging (MRI) was 
ordered, but that the physician did not find anything 
significant.  He said he later went to a private physician, 
Dr. Mechtler, who ordered another MRI and determined that the 
Veteran's symptoms were the result of a stroke.  The Veteran 
asserted that VA failed to diagnose the stroke and that he 
continues to have permanent residuals resulting from this 
stroke.

A July 2004 VA treatment record reflects that the Veteran 
complained of disorientation, some paranoia, and right-sided 
facial numbness and drooping following the May 2004 nerve 
block.  He said that these symptoms lasted 4 days but that he 
continued to have difficult speaking and left leg pain and 
weakness.  He also said he had persistent numbness around the 
right cheek area near the mouth.  The physician suggested a 
possible reaction to the medication used for the anesthesia 
or, if the leg symptoms were a separate event, then the right 
facial symptoms could be explained through a central nervous 
event or idiopathic or atypical facial nerve paralysis.  A CT 
scan was ordered.  

A September 2004 VA neurology consultation record reflects 
that the CT scan of the Veteran's head was normal.  The 
Veteran complained of a burning sensation in the left thigh, 
slurring of speech, difficulty walking due to a balance 
problem, and right facial drooping with drooling.  On 
physical examination, there was a slight widening of right 
palpebral fissure with no other evidence of facial weakness.  
There were no sensory deficits.  There was a mild slowing of 
finger tapping right hand.  The physician noted that there 
were minimal findings on examination, although a very small 
left hemispheric cortical lesion could not be ruled out.  A 
MRI was ordered. 

The report of an October 2004 VA MRI reflects an impression 
of acute right maxillary sinusitis with no acute intracranial 
abnormality.  An October 2004 VA primary care record notes 
that the Veteran's right arm and facial symptoms were of 
unclear etiology with a normal MRI and a pretty much normal 
physical examination.  

A January 2006 private medical record from Dr. Mechtler 
reflects that the Veteran complained that his right side was 
not as strong as his left, that he still had slurring of 
speech and stuttering and some drooling.  He also reported 
that an hour after the May 2004 nerve block, he had a severe 
headache with nausea and light sensitivity.  Dr. Mechtler 
opined that the Veteran may have suffered a cerebrovascular 
insult within the posterior frontal lobe, more on the left 
than the right, although the possibility of a migrainous 
infarct could not be ruled out.  A MRI was ordered along with 
some blood work.  In May 2006, Dr. Mechtler noted that the 
MRI showed a small cyst in the left temporal lobe, which 
could represent a neural epithelial cyst, but a small 
ischemic lacunar infarction could not be ruled out.    

The report of a February 2007 VA neurology examination 
reflects the Veteran's complaints of persistent right-sided 
weakness and forgetfulness.  He said he had numbness, 
tingling and burning on the right side, and had difficulty 
using his right arm.  He also said that his gait was wide-
based and unsteady.  On mental status examination, there were 
some deficits in cognition and fund of knowledge.  On 
physical examination, nerve, sensory, and motor testing were 
normal.  There was some right pronator shift.  The examiner 
noted that the October 2004 MRI showed no signs of a stroke 
and there was northing to suggest that the Veteran's symptoms 
were due to a stroke or were in any way related to the May 
2004 nerve block.  The examiner opined that it was not at 
least as likely as not that the symptoms were due to the VA 
procedure.  The VA examiner made no reference to Dr. 
Mechtler's January 2006 MRI findings or his opinion that the 
Veteran had a small cyst in the left temporal lobe, which 
could represent a neural epithelial cyst or a small ischemic 
lacunar infarction.

In a May 2007 letter, Dr. Mechtler opined that the white 
matter changes on the January 2006 MRI may have been due to 
embolic disease, but that a migrainous infarct could not be 
ruled out.  He further opined that the stress of the nerve 
block procedure could have triggered a migrainous infarct and 
that the frontal lobe ischemic events were non-specific but 
may have been the manifestations of a peri-operative related 
complication, i.e., stroke.  

In an April 2008 letter, Dr. Mechtler stated that the Veteran 
continued to have residual symptoms on the right side, 
including a sensation of numbness and weakness.  The 
physician opined that the symptoms were directly related to 
the nerve block of May 2004, and may have been provoked by a 
migrainous infarct or idiopathic cerebrovascular insult.  

In light of the conflicting medical evidence and more recent 
MRI findings from Dr. Mechtler, the Board finds that further 
VA examination and medical opinion would be helpful in 
resolving the matter on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  During the October 
2009 hearing, the Veteran indicated his willingness to report 
to a VA examination, if necessary.

Hence, the RO should arrange for the Veteran to undergo VA 
neurological examination, by an appropriate physician, at a 
VA medical facility, to obtain a medical opinion as to 
whether the Veteran has additional disability which was 
proximately caused by VA medical treatment.  The Veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should  obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Buffalo Medical Center (VAMC) dated through October 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the above-referenced facility any records of treatment for 
any neurological disability since October 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A.§ 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Buffalo 
VAMC all records of evaluation and/or 
treatment for any neurological disability, 
since October 2006.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA neurological examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
MRIs and CT scans) should be accomplished 
(with all results made available to the 
examining physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

The physician should identify all current 
disability/ies underlying the Veteran's 
neurological complaints.  Then, the 
physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran incurred additional disability as 
the result of VA medical treatment.  If so, 
he or she should also opine as to whether 
the proximate cause of such disability was 
(a) carelessness, negligence, or lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA, or (b) 
an event not reasonably foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, in 
providing the May 2004 nerve block and 
follow-up care, to include the alleged 
failure to diagnose a stroke on the October 
2004 MRI, any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  The physician should also 
consider and comment on the findings and 
medical opinion provided by Dr. Mechtler.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for 
compensation benefits, pursuant to 
38 C.F.R. § 1151, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


